Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is the final Office Action in response to patent application 16/255,515 filed on 12/16/2020. Claims 1, 2 5, 11, 12 and 16 are currently amended. Claims 1-20 are pending and will be examined below.

Specification
The amendments to Pars. [0025-6] with respect to Fig. 1 #14 and #18 are sufficient to overcome objections to the specification. Therefore specification objections are withdrawn. 

Drawings
The amendments to Pars. [0052, 54 and 56] of the specification with respect to Fig. 1 (#26) and Fig. 2 (#208-212) are sufficient to overcome the drawing objections. Therefore the drawing objections are withdrawn.

Claim Rejections - 35 USC § 101
The amendments to independent claim 1 are sufficient to overcome 35 U.S.C. 101 rejection. Therefore 35 U.S.C. 101 rejections for claims 1-10 are withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abels (US Pub. 2009/0106459) in view of Ho et al. (US Pat. 8,904,412) and Kumar et al. (US Pub. 2017/0010948).
Regarding claim 1, Abels teaches 
	A system for outputting metric data related to one or more resources, comprising: a non-transitory, machine-readable medium (Fig. 1 #102, #120; Par. [0011, 14] the handling system #102 contains a processor and memory that is determined by the configuration analysis tool #120); 
a database system accessible by the client instance, wherein the system comprises a processor configured to execute instructions stored in the non-transitory machine readable medium to perform operations ((Fig. 1 #102, #106 #120; Par. [0011, 14, 31] the handling system #102 contains a processor and memory that is determined by the configuration analysis tool #120, that can communicate with technical support center #106 to receive a request configuration update information from a remote network (e.g. the internet))) comprising: 
identifying a first table from a database accessible by the client instance based at least in part on data associated with the request, wherein the first table comprises a first plurality of records, wherein a first record of the first plurality of records stores data associated with a first configuration item (CI), the resource, and one or more additional resources; 	
(Fig. 2 #210-230; Par. [0021, 23-4] configuration tags (i.e. data associated with the request) track configuration tables #210-220 (i.e. first tables) for configuration items #222-230, which themselves are broken out by table depending on the type of resource or resources (i.e. additional resources) associated with the table (e.g. processor types, networking hardware, peripherals, etc.))
	identifying a CI type of the first CI; (Abels Fig. 2 #210-230; Par. [0021, 23-4] configuration items #222-230 are broken out by table depending on the type of resource or resources (i.e. additional resources) associated with the table)
	identifying a resource type associated with the CI type of the first CI based at least in part on a resource abstraction layer accessible by the client instance, wherein the resource abstraction layer comprises relationships between a plurality of CI types and a plurality of resource types (Fig 1 #122; Fig. 2 #222; Par. [0017, 21, 23-4] the configuration tags #122 #222 (i.e. resource abstraction layer) which can be displayed to a user (i.e. accessible by a client device) contain fields that associate configuration items with configuration tables, where the configuration tables are associated with a particular type of resource); 
and generating a second table that links the CI type and the resource type, wherein the second table comprises a second plurality of records, wherein a first record of the second plurality of records stores metric data associated with the resource (Fig. 1 #106, #120-2; Fig. 4 #411; Par. [0016-7, 34] in the event that the configuration analysis tool #120 can’t report to the technical center #106, the configuration tags #122 are generated, and when configuration tags can be communicated to the technical center, the CMDB system is updated with current configuration and table information (i.e. a second plurality of records)). 
	Abels does not explicitly teach that the system is a
	a client instance hosted by one or more data centers, wherein the client instance is accessible by one or more remote client networks; and
	or receiving a request to track metric data related to a resource of the one or more resources; 
	However, from the same field, Ho teaches 
A system for outputting metric data related to one or more resources, comprising: a client instance hosted by one or more data centers, wherein the client instance is accessible by one or more remote client networks; and (Col. 10 [Line 62] – Col. 11 [Line 6] remote computer (i.e. client instance) connects to computer server (i.e. data center))
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the hardware assets of Ho into the database system of Abels. The motivation for this combination would have been to provide performance metrics at a desired level of granularity for various storage devices as explained in Ho (Col. 1 [Line 65] - Col. 2 [Line 19]). 
	Abels and Ho do not explicitly teach
	receiving a request to track metric data related to a resource of the one or more resources; 
	However, from the same field, Kumar teaches
receiving a request to track metric data related to a resource of the one or more resources; (Kumar Fig. 2 #204; Par. [0033] after allocating and initializing a registration table, the registration process receives a notification request (i.e. a request to track metric data))
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the metric data tracking and abstraction layer of Kumar into the configuration information and configuration tags (respectively) of Abels. The motivation for this combination would have been to monitor performance metrics alongside configuration attributes as explained in Kumar (Abs., Par. [0006])).
Regarding claim 2, Abels, Ho and Kumar teach claim 1 as shown above, and Abels further teaches
	The system of claim 1, wherein the resource abstraction layer is a resource table comprising a plurality of records each including a field having data indicative of a resource. (Fig 1 #122; Fig. 2 #222; Par. [0017, 21, 23-4] the configuration tags #122 #222 (i.e. resource abstraction layer) contain fields that associate configuration items with configuration tables, where the configuration tables are associated with a particular type of resource)
	Regarding claim 3, Abels, Ho and Kumar claim 2 as shown above, and Kumar further teaches
	The system of claim 2, wherein identifying the resource type associated with the type of CI comprises: identifying data indicative of a resource type, wherein the data indicative of the resource type is stored in a first field of a record of the plurality of records in the resource table; and (Fig. 3 #350, #352; Par. [0026-7] configuration attributes stored in repository (examiner notes that the repository of Kumar is akin to the abstraction layer of Abels) (#352) and used to identify resource types (e.g.  replication type) associated with CI)
	identifying data indicative of the type of the CI, wherein the data indicative of the type of the CI is stored in a second field of the record the resource table. (Fig. 3 #350, #352; Par. [0026-7, 31] configuration attributes stored in repository (#352) and used to identify resources associated with CI)
	Regarding claim 4, Abels, Ho and Kumar teach claim 1 as shown above, and Kumar further teaches
	The system of claim 1, wherein the metric data relates to an operational capacity of the resource. (Par. [0024] metric data can include information about user capacity)
Regarding claim 5, Abels, Ho and Kumar teach claim 1 as shown above, and Ho further teaches
	The system of claim 1, wherein the resource is a type of hardware asset of the enterprise. (Col. 10 [Lines 10-21] all resources can be either all hardware or software)
Regarding claim 6, Abels, Ho and Kumar teach claim 1 as shown above, and Ho further teaches
	The system of claim 1, wherein the resource is a webpage of an application, a component of an application, or both. (Col. 1 [Lines 30-35] resource can also be a web-based component or application)
	Regarding claim 8, Abels, Ho and Kumar teach claim 1 as shown above, and Kumar further teaches
	The system of claim 1, wherein receiving a request to track metric data comprises determining whether this is a first time a request to track the metric data related to the resource has been received; and (Fig. 3 #360; Fig. 4 #474; Par. [0032] user interface is provided for selecting the rules (i.e. a request) that will be applied by the application analyzer (#360))
	generating a resource table that includes the resource upon determining that this is the first time the request has been received. (Par. [0014, 31] a record is made and stored in the repository when it is a new request (on a new table if it is the very first of all requests))
	Regarding claim 9, Abels, Ho and Kumar teach claim 1 as shown above, and Abels further teaches
	The system of claim 1, wherein identifying the resource type associated with the CI is based at least in part on a comparison of the CI type with a record of the resource abstraction layer. (Fig 1 #122; Fig. 2 #222; Par. [0017, 21, 23-4] the configuration tags #122 #222 (i.e. resource abstraction layer) contain fields that associate (i.e. identifiable when compared with) configuration items with configuration tables, where the configuration tables are associated with a particular type of resource)
Regarding claim 11, see the rejection for claim 1.
Regarding claim 12, see the rejection for claim 3.
Regarding claim 13, Abels, Ho and Kumar teach claim 1 as shown above, and Kumar further teaches
	The method of claim 11, comprising determining that the request is not a first request for the metric data related to the resource; and (Fig. 3 #360; Fig. 4 #474; Par. [0032] user interface is provided for selecting the rules (i.e. a request) that will be applied by the application analyzer (#360))
	outputting metric data from a resource table that includes the resource. (Par. [0014, 31] a record is made and stored in the repository when it is a new request (on an existing table if it is not the first request))
Regarding claim 14, Abels, Ho and Kumar teach claim 11 as shown above, and Kumar further teaches
	The method of claim 11, wherein linking the resource type comprises retrieving a resource table that includes the resource and the metric data stored in a field of the resource table. (Fig. 3 #362; Par. [0026] rule stored in repository (#352) associates (i.e. links) CI and resources (via fields))
Regarding claim 15, Abels, Ho and Kumar teach claim 11 as shown above, and Kumar further teaches
	The method of claim 11, comprising linking the resource type to an existing resource table that is stored within the database. (Fig. 3 #350, #354, #360; Par. [0022-4] repository is linked to event store (#354) and Rules (#362) tables via Application Analyzer (#360))
	Regarding claim 16, see the rejection for claim 1.
	Regarding claim 17, see the rejection for claim 3.
Regarding claim 18, see the rejection for claim 6.

Regarding claim 19, see the rejection for claim 8.
Regarding claim 20, see the rejection for claim 8.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abels (US Pub. 2009/0106459) in view of Ho et al. (US Pat. 8,904,412) and Kumar et al. (US Pub. 2017/0010948), and further in view of Uysal et al. (US Pub. 2011/0231582).
Regarding claim 7, Abels, Ho and Kumar teach claim 1 as shown above, but do not explicitly teach The system of claim 1, wherein the resource abstraction layer is a category. 
	However, from the same field Uysal teaches
	The system of claim 1, wherein the resource abstraction layer is a category. (Fig. 1C #199; Par. [0012] each layer of the stack (i.e. resource abstraction) is a category of data)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the resource abstraction categories of Uysal into the configuration tags of Abels. The motivation for this combination would have been to utilize performance data at various layers as explained in Uysal (Par. [0010]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abels (US Pub. 2009/0106459) in view of Ho et al. (US Pat. 8,904,412) and Kumar et al. (US Pub. 2017/0010948), and further in view of Berry et al. (US Pat. 5,872,913).
Regarding claim 10, Abels, Ho and Kumar teach claim 1 as shown above, but do not explicitly teach The system of claim 1, wherein the database is organized in a table-per-partition (TPP) hierarchy. 
	However, from the same field Berry teaches
	The system of claim 1, wherein the database is organized in a table-per-partition (TPP) hierarchy. (Col. 3 [Line 65] - Col. 4 [Line 3] each processor (i.e. partition) gets one table)
. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J MITCHELL CURRAN/Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157